IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CLUCK-U CORPORATION                          : No. 791 MAL 2015
                                             :
                                             :
             v.                              : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
DOCSON CONSULTING, LLC.                      :
                                             :
                                             :
PETITION OF: KEITH DOUGHERTY                 :


                                        ORDER



PER CURIAM

     AND NOW, this 2nd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.



     Mr. Justice Eakin did not participate in the decision of this matter.